DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US20130282697A1 Barbas; Pedro et al. (hereinafter Barbas) in view of US5603021A Spencer; Percy L. et al. (hereinafter Spencer), WO2016063092A1 (Intelligent personal information management system) Atanda, Dele (hereinafter Atanda), US 20170053130 A1 ; Hughes; Benjamin Alexander et al. (hereinafter Hughes) and US 20140372607 A1; Gladwin; S. Christopher et al. (hereinafter Gladwin).
Regarding claim 1, Barbas teaches A computer system comprising: a data set storage area for storing a plurality of datasets (Barbas [FIG. 1.34] storage system with memory)
each dataset having at least one table, the table having a storage structure which may be represented in tabular form with columns and rows with each column having an associated field label and each row containing a datapoint having a plurality of elements, each element corresponding to a field label (Barbas [FIG.6 -17] these figures show/meet the format described by the instant app)
a client interface allowing a user to select first a function to be performed upon a selected dataset (Barbas [FIG. 1.22] I/O Interface for users to perform tasks/functions).	
	Barbas lacks teaching a function library storing mathematical or statistical functions which may be selected to be performed upon a stored dataset; wherein each data set has an exposure level associated with how much data in the data set is permitted to be revealed; wherein the system is configured to determine whether the exposure level is exceeded for the selected dataset when performing the selected function upon the selected dataset and to limit the manner in which the result is presented to the user if said exposure level has been reached. 
	However Spencer teaches a function library storing mathematical or statistical functions which may be selected to be performed upon a stored dataset; ( Spencer [121] Library comprises information describing the various functions, the Mode Library stores "modes." Each mode corresponds to a particular template for the function [40] Mathematical functions [42] Statistical Functions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking data and adding Spencer’s functional library in order to gain the ability to compute square roots and averages on data (Spencer [40-42] determine the trigonometric sine or square root, find the average in a block of cells).
	The combination of Barbas and Spencer lack teaching wherein each data set has an exposure level associated with how much data in the data set is permitted to be 
	However, Atanda teaches wherein each dataset has a predetermined ( Atanda [pg.6] assignment of an access permission level (exposure level) for each one of said discrete groups of data by allowing the user to configure said access permission level or by automatically assigning said access permission level from a number of pre-determined access permission levels; said platform being further configured to permit access to a discrete group of data dependent upon said access permission level  [pg.13-14] the entity will not be able to access the contents of those sub groups without the required level of authorization (using the access permission level to limit the manner in which the result is presented). This would also be the case for the simple cluster 30 where an entity would not be able to identify the data units 20 within the sub group without the requisite access rights. Also with the nested cluster a third party entity would not be able to identify any of the sub groups or data units within the encryption shells without the requisite access rights (there are different levels of access rights, just like different exposure levels in the instant application, that both ultimately limit the data being presented to a third-party); multiple Threshold Learning Units (A threshold is another method of knowing whether a limit has been exceeded) used to create and combine a second exposure level associated with a second function previously performed upon the selected dataset and to determine whether the aggregate exposure level exceeds a predetermined maximum exposure level for the selected dataset and, if so, to limit the a manner in which the a result of performing the first function on the selected dataset is presented to the user. (Hughes [0024] A module that performs a function also may be referred to as being configured to perform the function, e.g., a data module that receives data also may be described as being configured to receive data. Configuration to perform a function may include, for example: providing and executing computer code in a processor that performs the function; providing provisionable configuration parameters that control, limit, enable or disable capabilities of the module (e.g., setting a flag, setting permissions, setting threshold levels used at decision points, etc.); providing a physical connection, such as a jumper to select an option, or to enable/disable an option; attaching a physical communication link; enabling a wireless communication link;[0027] The dataset owners 102 may desire to appropriately control the access of the datasets provided by them. For instance, access to a part of the healthcare dataset. A permissions platform 110 of the system 100 enables access control over the healthcare datasets 104. In an embodiment, the permissions platform 110 may be maintained by an organization enabling consolidated access to geographically distributed healthcare datasets. Further, the access to the information in the healthcare datasets 104 may be controlled based on the subscriptions or licenses [0047] the user account master module 206 may define the user account master policy including the account permissions for the healthcare datasets 104. In an embodiment, the user account master module 206 may receive the account permissions from a user account master of the mathematical or statistical functions having an associated exposure level (Gladwin [0138] The standard information 238 includes one or more of accounts and/or credentials 244, vault lists 246, vault access controls 248, registry information 250, and certificate authority private key information 252. The accounts and/or credentials 244 include a list of user identifiers (IDs) and/or authorization levels for various available functions within the DSN system; the vault lists 246 includes vault ID's and/or corresponding user IDs associated with vaults within the DSN system; the vault access controls 248 lists user IDs and/or user groups that are authorized to access specific vaults; the registry information 250 includes a list of file directories and/or lists of units and functions associated with the DSN system; and the certificate authority (CA) private key 252 includes one or more encryption keys utilized to decrypt encrypted messages sent to the DS managing unit, one or more keys utilized to encrypt messages that the DS managing unit sends to other units and/or functions of the DSN system [0175] The monitoring of the actual service level 303 includes measuring performance of one or more services from a list of services for a DSN access to produce a measured performance, where the list of services includes access latency, access bandwidth, available storage, actual storage utilization, DSN availability, DSN reliability, and security. Having measured performance of the one or more services, the one or more processing modules, over a plurality of DSN accesses within a time period, performs a mathematical function (e.g., averaging, finding a maximum, finding a minimum, producing a standard deviation, etc.) on the measured 
Regarding Claim 2, The combination of Barbas, Spencer, Gladwin, Hughes and Atanda teach The computer system according to claim 1, wherein the client interface is configured to allow a user an apparent view of a dataset, the apparent view of the dataset having the same associated field labels as the dataset and the same number of datapoints but where the elements are represented in a way from which the dataset cannot be reconstructed. (Barbas [0026] the result is masked by substituting the values in the result corresponding to sensitive information with masked equivalents. The masked result is returned to a user [0029] The equivalent masked length of all data types may be the same as the original real value length; [FIG.9] shows dataset before apparent view/modifications of masking, it has 3 datapoints ; [FIG. 15] is the same dataset after the apparent view/modifications have been applied, it still has 3 datapoints (hence the apparent view has the same number of datapoints))
Regarding claim 6, The combination of Barbas, Spencer, Hughes, Gladwin and Atanda teach The computer system according to claim 2, wherein the elements corresponding to at least one of the associated labels within the dataset are encrypted for the apparent view. ( Atanda [pg. 7] Preferably, the method comprises the additional step of wrapping a shell of encryption around a discrete group of data) ; (Barbas [0026] the result is masked (encrypted) by substituting the values in the result corresponding to sensitive information with masked equivalents. The masked result is returned to a user)
Regarding claim 7, The combination of Barbas, Spencer, Hughes, Gladwin and Atanda teach The computer system according to claim 1, wherein the library of functions include at least one function which may be used to obtain a child dataset from one of the stored datasets which may be considered the parent dataset. (Atanda [pg. 14] Also with the nested cluster (parent dataset) a third party entity would not be able to identify any of the sub groups (child datasets) or data units 
Regarding claim 8, The combination of Barbas, Spencer, Hughes, Gladwin and Atanda teach The computer system according to claim 7, wherein the system allows a user to store the child dataset for the performance of a subsequent function. (Atanda [pg. 14] Also with the nested cluster (parent dataset) a third party entity would not be able to identify any of the sub groups (child datasets) or data units within the encryption shells without the requisite access rights; Different people 54, organizations 56 and machines 58, have differing levels of access to the different sub groups of data, i.e. clusters 42, 44 and 46 of the nested cluster 40 depending on their access rights and the context of their access requests even though the whole nested cluster 40 may have been shared with all people 54, organizations 56 and machines 58 shown.; enabling others (users) to adopt the structure of the data group 26 being shared and to build on it further by adding other data units (performing a function) 20 or data groups 26 to the structure and storing the modified structure as a new data group 26 which can be used or shared as per other data groups 26, The system described also enables entities to dynamically track the data groups 26 of other entities and receive updates to changes to the structure, contents or data units 20 of the tracked entity's data feeds within those data groups 26 when they are updated assuming the tracked 
Regarding claim 10, The combination of Barbas, Spencer, Hughes, Gladwin and Atanda teach The computer system according to claim 1, wherein a user uploading a dataset provides an exposure level for the dataset. ( Atanda [pg.6] a platform configured to enable the assignment of an access permission level for each one of said discrete groups of data by allowing the user to configure said access permission level or by automatically assigning said access permission level from a number of pre-determined access permission levels; said platform being further configured to permit access (in order for a third-party to have access of said user defined data groups, a user must ultmitly upload/provide their data) to a discrete group of data dependent upon said access permission level.)
Regarding claim 11, the combination of Barbas, Spencer, Hughes, Gladwin and Atanda teach The computer system according to claim 1, wherein the system is configured to track the functions called upon a dataset. (Spencer [51] Generally, formulas employing @-functions must conform to syntax rules. For instance, the formulas generally must begin with a leading @, +, or =. Also, any required arguments to an @-function must be enclosed in parentheses. Multiple arguments must be separated by a semicolon, or other argument separator .Further, multiple arguments must be entered in a specific order. If an optional argument is specified for an @-function, the user must also specify all preceding optional arguments for the function. If a user fails to follow the specified format for entering an @-function formula, a 
Regarding claim 21, Barbas teaches The computer system comprising: a data set storage area for storing at least one datasets, the dataset having a storage structure which may be represented in tabular form with columns and rows with each column having an associated field label and each row containing a datapoint having a plurality of elements, each element corresponding to a field label; (Barbas [FIG. 1.34] storage system with memory; [FIG.6 -17]  these figures meet the format described by the instant app).
a client interface allowing a user to select at least one function to be performed upon a selected dataset; (Barbas [FIG. 1.22] I/O Interface for users to perform tasks/functions )
wherein one of the functions of the client interface is to allow a user a view of the dataset and where the user is presented with an apparent view of a dataset, the apparent view of the dataset having the same associated field labels as the dataset and the same number of datapoints but where the elements are represented in a way from which the dataset cannot immediately be reconstructed. (Barbas [0026] the result is masked by substituting the values in the result corresponding to sensitive information with masked equivalents. The masked result is returned to a user [0029] The equivalent masked length of all data types may be the same as the original real value length; [FIG.9] shows dataset before apparent view/modifications of masking, it has 3 datapoints ; [FIG. 15] is the same dataset after 
Barbas lacks teaching a function library storing mathematical or statistical functions which may be selected to be performed upon a stored dataset; wherein each data set has an exposure level associated with how much data in the data set is permitted to be revealed; wherein the system is configured to determine whether the exposure level is exceeded for the selected dataset when performing the selected function upon the selected dataset and to limit the manner in which the result is presented to the user if said exposure level has been reached. 
	However Spencer teaches a function library storing mathematical or statistical functions which may be selected to be performed upon a stored dataset; ( Spencer [121] Library comprises information describing the various functions, the Mode Library stores "modes." Each mode corresponds to a particular template for the function [40] Mathematical functions [42] Statistical Functions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking data and adding Spencer’s functional library in order to gain the ability to compute square roots and averages on data (Spencer [40-42] determine the trigonometric sine or square root, find the average in a block of cells).
	The combination of Barbas and Spencer lack teaching wherein each data set has an exposure level associated with how much data in the data set is permitted to be revealed; wherein the system is configured to determine whether the exposure level is exceeded for the selected dataset when performing the selected function upon the 
	However, Atanda teaches wherein the at least one dataset has an … exposure level associated with how much data in the dataset is permitted to be revealed; ( Atanda [pg.6] assignment of an access permission level (exposure level) for each one of said discrete groups of data by allowing the user to configure said access permission level or by automatically assigning said access permission level from a number of pre-determined access permission levels; said platform being further configured to permit access to a discrete group of data dependent upon said access permission level [pg.14] differing levels of access to the different sub groups of data, nested cluster depending on their access rights and the context of their access requests even though the whole nested cluster may have been shared with all people 54, organizations and machines shown.[pg. 24] assign a level of data sensitivity and identity exposure risk to a cluster of information based on the changing context of its use and the changing circumstances of the data subject or user in question. In preferred embodiments, the system 2 uses algorithms, machine learning and artificial intelligence to automatically assign access and security rules to a cluster of information based on the changing context of its use and the changing circumstances of the entity or entities associated with the cluster in question.)									The combination lacks explicitly teaching wherein the system is configured to determine an aggregate exposure level from a first exposure level associated with the selected at least one function and a second exposure level associated from a previously selected function performed upon the dataset and to determine whether the aggregate wherein the system is configured to determine an aggregate exposure level from … a second exposure level associated from a previously selected function performed upon the dataset and to determine whether the aggregate exposure level when performing the selected at least one function upon the selected dataset and if so to limit the manner in which the a result of performing the at least one function is presented to the user.  (Hughes [0024] A module that performs a function also may be referred to as being configured to perform the function, e.g., a data module that receives data also may be described as being configured to receive data. Configuration to perform a function may include, for example: providing and executing computer code in a processor that performs the function; providing provisionable configuration parameters that control, limit, enable or disable capabilities of the module (e.g., setting a flag, setting permissions, setting threshold levels used at decision points, etc.); providing a physical connection, such as a jumper to select an option, or to enable/disable an option; attaching a physical communication link; enabling a wireless communication link;[0027] The dataset owners 102 may desire to appropriately control the access of the datasets provided by them. For instance, access to a part of the healthcare dataset. A permissions platform 110 of the system 100 enables access control over the healthcare datasets 104. In an embodiment, the permissions platform 110 may be maintained by an organization enabling consolidated access to geographically distributed healthcare datasets. Further, the mathematical or statistical functions having an associated exposure level (Gladwin [0138] The standard information 238 includes one or more of accounts and/or credentials 244, vault lists 246, vault access controls 248, registry information 250, and certificate authority private key information 252. The accounts and/or credentials 244 include a list of user identifiers (IDs) and/or authorization levels for various available functions within the DSN system; the vault lists 246 includes vault ID's and/or corresponding user IDs associated with vaults within the DSN system; the vault access controls 248 lists user IDs and/or user groups that are authorized to access specific vaults; the registry information 250 includes a list of file directories and/or lists of units and functions associated with the DSN system; and the certificate authority (CA) private key 252 includes one or more encryption keys utilized to decrypt encrypted messages sent to the DS managing unit, one or more keys utilized to encrypt messages that the DS managing unit sends to other units and/or functions of the DSN system [0175] The monitoring of the actual service level 303 includes measuring performance of one or more services from a list of services for a DSN access to produce a measured performance, where the list of services includes access 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barbas in view of Spencer, Atanda, Hughes, Galdwin and Tat.
Regarding Claim 14, Barbas teaches The computer system comprising: a data set storage area for storing a plurality of datasets, each dataset having a storage structure which may be represented in tabular form with rows and columns, with each column having an associated field label and each row containing a datapoint having a plurality of elements, each element corresponding to a field label (Barbas [FIG. 1.34] storage system with memory; [FIG.6 -17]  these figures meet the format described by the instant app),
a client interface allowing a user to select first a function to be performed upon a selected dataset to provide a transformed dataset; (Barbas [FIG. 1.22] I/O Interface for users to perform tasks/functions [0026] the result is masked by substituting the values in the result corresponding to sensitive information with masked equivalents. The masked result is returned to a user)
wherein the client interface is configured to allow a user to view the dataset in an obscured tabular form … wherein the obscured tabular form corresponds to the tabular structure having the same field labels but where at least some of the elements show false values rather than the true contents. (Barbas [0026] the result is masked by substituting the values in the result corresponding to sensitive information with masked equivalents. The masked result is returned to a user [0029] The equivalent masked length of all data types may be the same as the original real value length)	
	However Spencer teaches a function library storing mathematical or statistical functions which may be selected to be performed upon a stored dataset; ( Spencer [121] Library comprises information describing the various functions, the Mode Library stores "modes." Each mode corresponds to a particular template for the function [40] Mathematical functions [42] Statistical Functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking data and adding Spencer’s functional library in order to gain the ability to compute square roots and averages on data (Spencer [40-42] determine the trigonometric sine or square root, find the average in a block of cells).								but lack explicitly and orderly talking about wherein the false values result from decorrelation of elements between fields of the dataset.						However Tat teaches this decorrelation process and hence Tat teaches  wherein the false values result from decorrelation of elements between fields of the dataset. (Tat [68] Data Jumbling unit de-correlates the data and ultimately puts the data in a jumbled form)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking ,Spencer’s functional library and make the addition of Tat’s Data Jumbling method’s in order to create randomized data that can help protect the confidentiality of the original data ( Tat [68] the data jumbling unit 301c and takes a logical XOR for corresponding wherein a … exposure level is associated with the selected dataset; ( Atanda [pg.6] assignment of an access permission level (exposure level) for each one of said discrete groups of data by allowing the user to configure said access permission level or by automatically assigning said access permission level from a number of pre-determined access permission levels; said platform being further configured to permit access to a discrete group of data dependent upon said access permission level  [pg.13-14] the entity will not be able to access the contents of those sub groups without the required level of authorization (using the access permission level to limit the manner in which the result is presented). This would also be the case for the simple cluster 30 where an entity would not be able to identify the data units 20 within the sub group without the requisite access rights. Also with the nested cluster a third party entity would not be able to identify any of the sub groups or data units within the encryption shells without the requisite access rights (there are different levels of access rights, just like different exposure levels in the instant application, that both ultimately limit the data being presented to a third-party); multiple Threshold Learning Units (A wherein the computer system is configured to calculate an aggregate exposure level from a first exposure level associated with the first function and a second exposure level associated with a second function previously performed on the selected dataset; performing corresponding actions if the aggregate exposure level exceeds the maximum exposure level (Hughes [0024] A module that performs a function also may be referred to as being configured to perform the function, e.g., a data module that receives data also may be described as being configured to receive data. Configuration to perform a function may include, for example: providing and executing computer code in a processor that performs the function; providing provisionable configuration parameters that control, limit, enable or disable capabilities of the module (e.g., setting a flag, setting permissions, setting threshold levels used at decision points, etc.); providing a physical connection, such as a jumper to select an option, or to enable/disable an option; attaching a physical communication link; enabling a wireless communication link;[0027] The dataset owners 102 may desire to appropriately control the access of the datasets provided by them. For instance, access to a part of the healthcare dataset. A permissions platform 110 of the system 100 enables access control over the healthcare datasets 104. In an embodiment, the permissions platform 110 may be maintained by an organization enabling consolidated access to geographically distributed healthcare datasets. Further, the access to the information in the healthcare datasets 104 may be controlled based on the subscriptions or licenses [0047] the user account master module 206 may define the user account master policy including the account permissions for the healthcare datasets 104. In an embodiment, the user account master module 206 may receive the account permissions from a user account master of the organization. As discussed the mathematical or statistical functions having an associated exposure level (Gladwin [0138] The standard information 238 includes one or more of accounts and/or credentials 244, vault lists 246, vault access controls 248, registry information 250, and certificate authority private key information 252. The accounts and/or credentials 244 include a list of user identifiers (IDs) and/or authorization levels for various available functions within the DSN system; the vault lists 246 includes vault ID's and/or corresponding user IDs associated with vaults within the DSN system; the vault access controls 248 lists user IDs and/or user groups that are authorized to access specific vaults; the registry information 250 includes a list of file directories and/or lists of units and functions associated with the DSN system; and the certificate authority (CA) private key 252 includes one or more encryption keys utilized to decrypt encrypted messages sent to the DS managing unit, one or more keys utilized to encrypt messages that the DS managing unit sends to other units and/or functions of the DSN system [0175] The monitoring of the actual service level 303 includes measuring performance of one or more services from a list of services for a DSN access to produce a measured performance, where the list of services includes access latency, access bandwidth, available storage, actual storage utilization, DSN availability, DSN reliability, and security. Having measured performance of the one or more services, the one or more processing modules, over a plurality of DSN accesses within a time period, performs a mathematical function (e.g., averaging, finding a maximum, finding a minimum, producing a standard deviation, etc.) on the measured 
Regarding Claim 15, The combination of the Barbas, Atanda, Gladwin, Hughes, Tat and Spencer teach The computer system according to claim 14, wherein the false values are encrypted values. (Barbas [0026] the result is masked (encrypted) by 
Claims 3-5, 16, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barbas in view of Spencer, Atanda, Gladwin, Hughes and US 6917684 B1, Tatebayashi; Makoto et al. (hereinafter Tat).
Regarding claim 3, The combination of Barbas, Spencer, Hughes, Gladwin and Atanda teach The computer system according to claim 2, wherein the apparent view of the dataset is provided, row data,
But lack teaching by de-correlating the datapoints so that the row data presented to a user is a jumbled form of the dataset. 								However, Tat teaches by de-correlating the datapoints so that the . (Tat [68] Data Jumbling unit de-correlates the data and ultimately puts the data in a jumbled form)			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking ,Spencer’s functional library, Atanda’s Access Permission Level and make the addition of Tat’s Data Jumbling method’s in order to create randomized data that can help protect the confidentiality of the original data ( Tat [68] the data jumbling unit 301c and takes a logical XOR for corresponding bits in the data A0 and the data C1 to generate the subkey data B0. The logical XOR unit 301b outputs this subkey data B0 to the randomized data storing unit 302 and the combining unit 301d )
Regarding Claim 4, The combination of Barbas, Spencer, Hughes, Tat, Gladwin and Atanda teach The computer system according to claim 3, wherein the system is configured to store correlation information allowing the reconstruction of the dataset from the apparent view. (Barbas [FIG. 3.332] Replace masked value with real value ( the ability/information to reconstructed the original real value from the masked/apparent view) )
Regarding Claim 5, The combination of Barbas, Spencer,Hughes, Gladwin, Tat and Atanda teach The computer system according to claim 4, wherein the correlation information is employed by at least one function from the function library. (Barbas [FIG. 3] describes a process in which the real value is derived back from it's masked form (hence it replaces the de-correlated information with the correlation information)).
Regarding Claim 22, The combination of Barbas, Spencer, Hughes, Gladwin and Atanda teach A computer system according to claim 21, wherein the apparent view of the dataset is created from the real dataset
But lack teaching by the introduction of a random variation to elements within the individual datapoints.											However Tat teaches by the introduction of a random variation to elements within the individual datapoints (Tat [0006 and FIG. 4] Randomizing Unit). 			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking ,Spencer’s functional library, and make the addition of Tat’s Data Jumbling method’s in order to create randomized data that can help protect the confidentiality of the original data ( Tat [68] the data jumbling unit 301c and takes a logical XOR for corresponding bits in the data A0 and the data C1 to generate the subkey data B0. The logical XOR 
Regarding claim 24,The combination of Barbas, Spencer,Hughes, Gladwin and Atanda teach The computer system according to claim 21, wherein the apparent view of the dataset is provided, row data
But lack teaching by de-correlating the datapoints so that the row data presented to a user is a jumbled form of the dataset.								However, Tat teaches by de-correlating the datapoints so that the . (Tat [68] Data Jumbling unit de-correlates the data and ultimately puts the data in a jumbled form)		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking ,Spencer’s functional library, Atanda’s Access Permission Level and make the addition of Tat’s Data Jumbling method’s in order to create randomized data that can help protect the confidentiality of the original data ( Tat [68] the data jumbling unit 301c and takes a logical XOR for corresponding bits in the data A0 and the data C1 to generate the subkey data B0. The logical XOR unit 301b outputs this subkey data B0 to the randomized data storing unit 302 and the combining unit 301d )
Claims 12-13  rejected under 35 U.S.C. 103 as being unpatentable over Barbas in view of Spencer, Atanda, Hughes, Gladwin and US20020095405A1, Fujiwara, Shinji (hereinafter Fuji).
Regarding Claim 12, The combination of Barbas, Hughes, Gladwin, Spencer, and Atanda teach The computer system according to claim 11, wherein the exposure level attained is determined,
But lack teaching with respect to the aggregate of functions tracked,
However Fuji teaches with respect to the aggregate of functions tracked (Fuji [0131] access control rule (exposure level) on aggregation functions).				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking ,Spencer’s functional library, Atanda’s Access Permission Level and make the addition of Fuji’s method using the aggregation of functions as a factor for the exposure level  in order to create a unbiased exposure level that takes all the functions into account.
Regarding Claim 13, The combination of Barbas, Spencer, Hughes, Gladwin and Atanda teach The computer system according to claim 12,					But lack teaching wherein each function has an associated weighting value and these are employed when calculating the aggregate of functions tracked.				However Fuji teaches wherein each function has an associated weighting value and these are employed when calculating the aggregate of functions tracked. (Fuji [0131] access control rule (exposure level or weighting value) on aggregation functions)	
Claims 18-19  rejected under 35 U.S.C. 103 as being unpatentable over Barbas in view of Spencer, Hughes, Tat, Gladwin and US 20140359730 A1 Hang; Isabelle et al (hereinafter Hang). 
Regarding Claim 18, The combination of Barbas, Hughes, Gladwin, Tat and Spencer teach The computer system according to claim 14,
But lack teaching wherein the system is configured to embed a watermark into a dataset prior to use by a user of the dataset.								However, Hang teaches wherein the system is configured to embed a watermark into a dataset prior to use by a user of the dataset. (Hang [0054] The use of the fake data d* also as a watermark guarantees to the user that the written message is not manipulated.)										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking ,Spencer’s functional library, and make the addition of Hang’s use of Watermarks in order to prevent manipulation of the confidential data  (Hang [0054] The use of the fake data d* also as a watermark guarantees to the user that the written message is not manipulated.)
Regarding Claim 19, The combination of Barbas, Hughes, Spencer, Gladwin, Tat and Hang teach The computer system according to claim 18, wherein the embedded watermark is uniquely associated with the user. (Hang [0054] The use of the fake data d* also as a watermark guarantees to the user that the written message is not manipulated.)
Claim 9 and 25  rejected under 35 U.S.C. 103 as being unpatentable over Barbas in view of Spencer, Atanda, Hughes, Gladwin and US 20160105338 A1, Fletcher; Tristan Antonio et al. (hereinafter Fletcher).
Regarding Claim 9, The combination of Barbas, Spencer, Hughes, Gladwin and Atanda teach A computer system according to claim 7,							but lack teaching wherein the exposure level of the child dataset is inherited from the parent dataset. 										However Fletcher teaches wherein the exposure level of the child dataset is inherited from the parent dataset. (Fletcher [1161] In some embodiments, a data sub-model (child dataset) may inherit a subset of the fields (exposure level) of the parent data model, and the events to which the sub-model applies may be determined by adding additional filtering criteria to the set of events defining the parent data model such that the events associated with the sub-model are a subset of the events associated with the parent data model when both the parent and child data models are applied to the same source data. The root data model may be associated with a first criterion (exposure level is a criterion) for a first field. The data sub-models and may also be associated with the first criterion for the first field. )						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking ,Spencer’s functional library, Atanda’s Access Level and make the addition of Fletcher’s Parent to Child Data inherency in order to create consistency in the security integrity of the data, if a user wants a certain exposure level for a parent data set then said user also wants that exposure level to carry over and apply to any child dataset.
Regarding Claim 25, The combination of Barbas, Spencer, Hughes, Gladwin and Atanda teach A computer system according to 21, 							But lack teaching wherein the function is one which may be used to obtain a child wherein the function is one which may be used to obtain a child dataset from the at least one dataset which may be considered the parent dataset. (Fletcher [1161] In some embodiments, a data sub-model (child dataset) may inherit a subset of the fields (exposure level) of the parent data model, and the events to which the sub-model applies may be determined by adding additional filtering criteria to the set of events defining the parent data model such that the events associated with the sub-model are a subset of the events associated with the parent data model when both the parent and child data models are applied to the same source data. The root data model may be associated with a first criterion (exposure level is a criterion) for a first field. The data sub-models and may also be associated with the first criterion for the first field. )											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking ,Spencer’s functional library, Atanda’s Access Level and make the addition of Fletcher’s Parent to Child Data inherency in order to create consistency in the security integrity of the data, if a user wants a certain exposure level for a parent data set then said user also wants that exposure level to carry over and apply to any child dataset.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Barbas in view of Spencer, Hughes, Tat, Gladwin and Fletcher.
Regarding Claim 17, The combination of Barbas, Hughes, Tat, Gladwin and Spencer teach The computer system according to claim 14,					the combination lack teaching wherein the library of functions include at least one wherein the library of functions include at least one function which may be used to obtain a child dataset from one of the stored datasets which may be considered the parent dataset and where the obscured tabular form of the child is inherited from the parent. (Fletcher [1161] In some embodiments, a data sub-model (child dataset) may inherit a subset of the fields (obscured form) of the parent data model, and the events to which the sub-model applies may be determined by adding additional filtering criteria to the set of events defining the parent data model such that the events associated with the sub-model are a subset of the events associated with the parent data model when both the parent and child data models are applied to the same source data. The root data model may be associated with a first criterion (tabular form is a criterion) for a first field. The data sub-models and may also be associated with the first criterion for the first field. )			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking and Spencer’s functional library and make the addition of Fletcher’s Parent to Child Data inherency in order to create consistency in the security integrity of the data, if a user wants a certain exposure level for a parent data set then said user also wants that exposure level to carry over and apply to any child dataset.
Claim 20  rejected under 35 U.S.C. 103 as being unpatentable over Barbas in view of Spencer, Hughes, Hang, Gladwin and Fletcher.
Regarding Claim 20, The combination of Barbas, Spencer, Hughes, Gladwin and Hang teach The computer system according to claim 18, 
But lack teaching wherein the library of functions include at least one function which may be used to obtain a child dataset from the watermarked dataset which may be considered the parent dataset and where the system is configured to ensure the watermark is inherited within the child dataset so that the user is associated with the child dataset.													However Fletcher teaches wherein the library of functions include at least one function which may be used to obtain a child dataset from the watermarked dataset which may be considered the parent dataset and where the system is configured to ensure the watermark is inherited within the child dataset so that the user is associated with the child dataset. (Fletcher [1161] In some embodiments, a data sub-model (child dataset) may inherit a subset of the fields (obscured form) of the parent data model, and the events to which the sub-model applies may be determined by adding additional filtering criteria to the set of events defining the parent data model such that the events associated with the sub-model are a subset of the events associated with the parent data model when both the parent and child data models are applied to the same source data. The root data model may be associated with a first criterion (tabular form is a criterion) for a first field. The data sub-models and may also be associated with the first criterion for the first field. )					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking, Spencer’s functional library, Hang’s Watermarks and make the addition of Fletcher’s .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Barbas in view of Spencer, Atanda, Hughes, Gladwin and US6297734B1 Richardson; David Livingstone et al. (hereinafter Richardson)
Regarding Claim 23, The combination of Barbas, Spencer, Hughes, Gladwin and Atanda teach The computer system according to claim 21, 					But lack teaching wherein the random error is bounded within a range of the original values of the elements.										However Richardson teaches wherein the random error is bounded within a range of the original values of the elements ( Richardson [0022] The five bits in the CRC 24 provides a pseudo-random variation in the transmit interval of 42% to 162% of Regular TX Interval. The repeat time of the pseudo -random variation is bounded by the formula (the formula contains parameters that take into account the original values before the formula is applied to change the values) )							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take Barbas methods of masking, Spencer’s functional library, Atanda’s Access Permission Level, and make the addition of bounded the random error taught by Richardson in order to create some sort of stability in the quality/originality of the initial dataset.

Response to Arguments

35 USC § 103: 
Regarding Applicant’s Argument (page.8-14): “As amended, claim 1, and claims 2-13 dependent directly or indirectly thereon, recite a computer system that includes...The function library stores mathematical or statistical functions which may be selected to be performed upon a stored dataset, each of the mathematical or statistical functions having an associated exposure level...None of the art cited by the examiner discloses or suggests a computer system that includes a function library storing mathematical or statistical functions that may be selected to be performed on a dataset and each such functions having an associated exposure level and the computer system configured to develop an aggregate exposure level from a first exposure level associated with a first function selected to be performed on a selected dataset and a second exposure level associated with a second function previously performed upon the selected dataset, to determine whether the aggregate exposure level exceeds a maximum exposure for the selected dataset and, if so, to limit a manner in which a result of performing the first function on the selected dataset is presented to the user, as specified by amended claim 1-13. In addition, none of the art cited by the examiner teaches or suggests a computer system that includes a function library storing mathematical or statistical functions that may be selected to be performed Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20140372607 A1; Gladwin; S. Christopher et al. (hereinafter Gladwin)
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165